Citation Nr: 1113817	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for osteomyelitis.

2.  Entitlement to service connection for a bilateral knee disability other than osteomyelitis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), adjustment disorder with depressed mood, and a personality disorder, also claimed as secondary to a service-connected skin disability.

4.  Entitlement to a rating in excess of 30 percent for service-connected skin disorder (multiple sebaceous cysts with hydradenitis suppurativa). 

5.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 based on a period of hospitalization from February 4, 1981, to May 1, 1981.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

In January 2007, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In June 2007, the Board remanded the claims for additional development.  

The Board recognizes that the Veteran's psychiatric claim was initially characterized as a claim for entitlement to service connection for PTSD.  However, in a November 2008 Order, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand, which, in pertinent part, directed the Board to consider whether service connection was warranted for any additional psychiatric disabilities separate from PTSD, both on a direct basis and as secondary to the Veteran's service-connected skin disorder.   Thereafter, the Court issued a decision holding that claims for service connection for one psychiatric disability effectively encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  The record shows that, in addition to PTSD, the Veteran has been diagnosed with an adjustment disorder with depressed mood and a personality disorder.  Therefore, the Board has recharacterized his psychiatric clam as shown on the title page of this decision. 

Additionally, the RO developed the third issue on appeal as an application to reopen a previously denied claim for a temporary total disability rating under 38 C.F.R. § 4.29.  However, it does not appear that a prior final decision was ever issued with respect to that claim.  Specifically, the record shows that, following the RO's initial September 1981 denial of the Veteran's claim for a temporary total disability rating, he submitted a timely notice of disagreement.  A statement of the case was then issued and the Veteran perfected a timely appeal.  Thereafter, multiple supplemental statements of the case were issued addressing the Veteran's temporary total disability rating claim.  The Veteran also testified at an April 1986 Travel Board hearing with respect to that claim.  However, no further action was taken on the appeal.  Accordingly, the Board finds that the Veteran's claim has remained pending and must be considered on de novo basis.  38 C.F.R. § 3.160(c) (2010); Norris v. West, 12 Vet. App. 413 (1999) (a claim remains pending, even for years, if VA fails to act on a claim before it). 

The Veteran has also submitted written statements in support of a claim for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $12,073.00.  As that claim does not appear to have been developed for appellate review, it is referred to the RO for appropriate action.

The issues of entitlement to an increased rating for a service-connected skin disorder and service connection for an acquired psychiatric disorder are REMANDED to the RO via the Appeals Management Center in Washington, D.C.






FINDINGS OF FACT

1.  The competent evidence of record does not show that any osteomyelitis is related to the Veteran's period of service or to any incident therein, including his service-connected skin disorder and alleged herbicide exposure.

2.  The competent evidence of record does not show that any current bilateral disability is related to the Veteran's period of service or to any incident therein, including his service-connected skin disorder and alleged herbicide exposure.

3.  The competent evidence of record shows that the Veteran was hospitalized at a VA Medical Center from February 4, 1981, to May 1, 1981, for treatment of a service-connected skin disorder and nonservice-connected disabilities (bilateral knee disabilities and left foot drop).


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral osteomyelitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a bilateral knee disability other than osteomyelitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a temporary total disability rating under 38 C.F.R. § 4.29, based on hospitalization from February 4, 1981, to May 1, 1981, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.29 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran, in written statements and testimony before the Board, contends that he is entitled to service connection for osteomyelitis affecting his left and right knee joints.  He also asserts that service connection is warranted for separately diagnosed bilateral knee disabilities.  While the Veteran acknowledges that his knee problems had their onset in a post-service 1971 motor vehicle accident, he maintains that those problems were aggravated by his service-connected sebaceous cysts with hidradenitis suppurativa, which prevented him from having reconstructive knee surgery.  Additionally, the Veteran has presented evidence indicating that his bilateral knee symptoms are related to his exposure to herbicide agents while on active duty.

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board must now consider whether the Veteran has osteomyelitis or any other knee disability that was caused or aggravated by his service-connected skin disorder or is otherwise related to his active service, including his alleged herbicide exposure. 

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Moreover, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2010). 

In this case, the Veteran's personnel records show that he was assigned to Okinawa and Thailand on temporary duty.  However, those records do not show that he had actual in-country service in Vietnam.  Nor does the Veteran otherwise meet the conditions of service involving duty or visitation in the Republic of Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  38 U.S.C.A. § 1116(a)(1)(A), 38 C.F.R. § 3.307(a)(6)(iii).  In order to qualify for the presumption due to service in Vietnam, the regulation requires in-country duty or visitation to Vietnam during service.  Haas v. Peake, 525 F.3d. 1168 (Fed.Cir.2008).  

Even if the Veteran were afforded the presumption of exposure to herbicides, however, the knee problems for which he has claimed service connection have not been shown to have a positive association with such exposure.  Therefore presumptive service connection as secondary to exposure to herbicides is not warranted in this instance.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010). Accordingly, the Board will now address whether service connection for osteomyelitis or any other knee disabilities is warranted on alternate bases.

The Veteran did not report and was not clinically diagnosed with any knee problems at the time of his September 1963 pre-enlistment examination.  Subsequent service medical records are also negative for any complaints, diagnoses, or treatment related to the knees.  Nevertheless, on an expiration of term of service (ETS) examination conducted in February 1966, the Veteran reported that he had previously experienced a trick or locked knee.  However, on contemporaneous clinical testing, his knees were found to be normal.  Thereafter, in March 1966, the Veteran underwent a service separation examination in which he expressly denied any history of knee problems.  None was found on clinical evaluation.

While mindful of the Veteran's account of a trick or locked knee at his February 1966 ETS examination, the Board considers it significant that he effectively retracted that account the following month, when he denied any history of knee problems.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, as both the February 1966 ES and March 1966 separation examinations were negative for any clinical findings of knee abnormalities, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claims.  38 C.F.R. § 3.303(b) (2010).

Post-service medical records show that in January 1971, the Veteran was hit by a car while crossing the street.  He spent the next six months in a private hospital, where he was treated for bilateral knee injuries and other orthopedic problems arising from that accident.  Following his hospitalization, the Veteran sought outpatient treatment for bilateral knee pain and related symptoms on an intermittent basis.  From February 1981 to May 1981, he was hospitalized at a VA Medical Center and treated for various service- and nonservice-connected disabilities, including traumatic arthritis involving both knees.  

In July and August 1983, the Veteran underwent an additional period of private inpatient treatment for bilateral knee problems.  During that period, he also received treatment for his service-connected skin disorder.  In an August 1983 written statement, the Veteran's treating provider indicated that he "was trying to clear up some superficial infections of sebaceous cysts" prior to operating on the Veteran's knees.  However, that private treating physician did not expressly indicate that the Veteran's service-connected skin disorder was aggravating his knee problems or that the two conditions were otherwise related.

Subsequent medical records show that the Veteran sought further treatment for bilateral knee pain and related symptoms and was diagnosed with osteoarthritis and osteomyelitis.  

In December 1991, the Veteran underwent bilateral knee arthroscopies, which included washout and debridement.  The orthopedic surgeon who performed those procedures assessed the Veteran with severe bilateral degenerative knee arthritis.  Additionally, the surgeon noted that the Veteran had a chronic draining sinus over his right distal tibia region.  Significantly, that surgeon also noted that the only further surgical intervention left open to the Veteran consisted of total knee replacements.  However, that surgeon added that the Veteran's previous history of right tibial osteomyelitis would make such procedures difficult to accomplish.  

The record thereafter shows that in April 1994, a private physician diagnosed the Veteran with severe debilitating osteoarthritis of the right and left knees, chronic osteomyelitis, and multiple soft tissue sarcomas secondary to exposure to Agent Orange and another herbicide agent (Agent Purple).  However, the private physician did not provide a rationale for that determination.  Nor did the physician indicate that the findings were based on a review of the Veteran's service medical records and other pertinent evidence of record.

Subsequent outpatient treatment records show that the Veteran has continued to require outpatient treatment for bilateral knee problems.  However, none of his current treating providers has related those joint problems to his service-connected skin disorder or to any other aspect of his military service.

The Veteran underwent a VA examination in June 2003 at which he complained of chronic pain, weakness, and stiffness in his knees, but denied any current drainage or instability.  Clinical testing and contemporaneous X-ray findings yielded diagnoses of severe degenerative arthritis with osteoarthritis and residual partial ankylosis both knees with shortening of the right lower extremity.  

After reviewing the results of the examination and the pertinent evidence of record, the June 2003 VA examiner opined that, while the Veteran's reports of knee problems at the time of ETS examination were consistent with patellofemoral syndrome, it was less likely than not that his current diagnoses of post-traumatic degenerative knee arthritis with osteoarthritis and ankylosis had been incurred in service or were related to his service-connected skin disorder.  Instead, the June 2003 VA examiner opined that those bilateral knee disabilities were attributable to the Veteran's post-service motor vehicle accident.  Nevertheless, the VA examiner also opined that the Veteran had a history of chronic osteomyelitis, which was approximately 20 percent due to [his] service-connected skin disorder and approximately 80 percent attributable to his post-service motor vehicle accident.  However, that examiner declined to provide a rationale for that opinion with respect to the Veteran's history of osteomyelitis.

Pursuant to the Board's remand, the Veteran was afforded a follow-up VA examination in November 2009 at which he recounted his history of bilateral knee injuries arising from the 1971 post-service motor vehicle accident.  He stated that he had subsequently developed arthritis and osteomyelitis in both knees.  The VA examiner noted that, while it was unclear from the Veteran's medical records whether his osteomyelitis had developed secondary to his initial septic arthritis, the condition had been managed with arthroscopic washout and long-term antibiotic therapy.  

After physically examining and X-raying the Veteran's knees, the November 2009 VA examiner confirmed the prior diagnosis of advanced bilateral degenerative joint disease.  However, the examiner determined that there was no evidence of any current active osteomyelitis.  Moreover, after reviewing the results of the examination and the Veteran's claims folder, that VA examiner opined that the Veteran's history of osteomyelitis was unrelated to his service-connected skin disorder.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Although supportive of the appellant's claim, the Board is inclined to place less probative value on the private physician's April 1994 statement indicating that the Veteran had bilateral knee osteoarthritis, osteomyelitis, and multiple soft tissue sarcomas that were secondary to in-service exposure to Agent Orange and Agent Purple.  That private physician's opinion was not based on a review of the pertinent evidence of record.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  The Board acknowledges that claims folder review is not a requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, the Board considers it significant that the private physician's April 1994 opinion is not consistent with the Veteran's service records, which do not to show that he ever served in Vietnam or was exposed to Agent Orange or Agent Purple.  Nor is that opinion consistent with the Veteran's other post-service treatment records and lay statements, which make no mention of a link between any alleged herbicide exposure and his knee pathology.  On the contrary, those treatment records and lay statements indicate that the Veteran's isolated in-service complaints of knee problems resolved prior to his discharge and that his post-service knee disabilities arose at the time of his January 1971 motor vehicle accident.  Such inconsistencies between the private physician's opinion and the pertinent lay and clinical evidence of record limit the probative value of that physician's opinion.  Moreover, that private physician's opinion was not supported by a rationale, which further reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In contrast, the Board assigns greater probative value to the subsequent June 2003 and November 2009 VA examiners' opinions, respectively indicating that the Veteran's currently diagnosed post-traumatic degenerative knee osteoarthritis and ankylosis and his history of osteomyelitis all developed in the wake of his post-service motor vehicle accident and are unrelated to his service-connected skin disorder.  Those VA examiners' opinions collectively constitute the most current medical evidence of record and were undertaken directly to address the issues on appeal.  Moreover, those VA examiners' opinions were each based on a review of the claims folder, which included the private physician's April 1994 statement.  Further, those VA examiners' are consistent with other clinical evidence of record, which reflect concurrent treatment for bilateral knee and skin problems but do not show a nexus between any post-service knee disability and the Veteran's service-connected skin disorder or any other aspect of his military service.

The Board recognizes that, in addition to rendering a negative nexus opinion with respect to the Veteran's currently diagnosed bilateral knee arthritis and ankylosis, the June 2003 VA examiner opined that the Veteran's history of osteomyelitis was approximately 20 percent due to his service-connected skin disorder.  However, the Board considers the June 2003 VA examiner's finding in that regard to be of low probative value as it was neither supported by a rationale nor consistent with the other clinical evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that particular finding was directly contradicted by the subsequent November 2009 VA examiner's opinion, which, for the foregoing reasons, the Board deems more probative and persuasive. 

The Board finds that the evidence of record does not establish that osteomyelitis, traumatic arthritis, or any other bilateral knee disability is related to the Veteran's service-connected skin disorder.  The probative value weighs against such a finding, as the June 2003 VA examiner found no evidence of a nexus between the Veteran's currently diagnosed traumatic osteoarthritis and ankylosis and his skin disorder, and the November 2009 VA examiner subsequently opined that the Veteran's history of bilateral osteomyelitis was also unrelated to that service-connected disorder.  The Board finds those opinions to be the most persuasive evidence of record and, thus, concludes that service connection for osteomyelitis or any other knee disability is not warranted on a secondary basis. 

Nor is service connection warranted on a direct basis.  Apart from an isolated report of a trick or locked knee in February 1966, the Veteran did not complain of any knee problems in service and none were diagnosed.  Moreover, the subsequent evidence of record does not show any complaints or clinical findings of knee problems until the Veteran's January 1971 motor vehicle accident, which took place several years after he left the military.  In view of the lengthy period without evidence of complaints or treatment, there is no evidence of a continuity of symptomatology, and this weighs heavily against his claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not support a finding of a nexus between any aspect of the Veteran's active service and his post-service knee problems.  The June 2003 and November 2009 VA examiners collectively attributed the onset of the Veteran's bilateral knee osteomyelitis, traumatic arthritis, and arthritis, to his 1971 motor vehicle accident.  The Veteran himself does not contend, nor does the evidence show, that this accident was in any way related to his active service.  Accordingly, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any arthritis manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's assertions that his post-service knee problems were aggravated by his service-connected skin disorder.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to report that he has experienced ongoing knee problems in tandem with sebaceous cysts and related skin symptoms, and his assertions in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, to the extent that the Veteran relates his history of osteomyelitis and other knee disabilities to his service-connected skin disorder, his assertions are not probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology lack sufficient probative value to establish a nexus between his post-service knee symptoms and his service-connected skin disorder, or any other aspect of his military service, absent corroboration by objective medical evidence and opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  No such competent corroborating medical evidence has been presented in this case.

In sum, the weight of the credible evidence shows that the Veteran's osteomyelitis, traumatic osteoarthritis, ankylosis, and related knee problems first manifested several years after his period of active service and are not related to his service or to any incident therein, including his service-connected skin disorder and his alleged exposure to herbicides.  As the preponderance of the evidence thus weighs against his claims for service connection for osteomyelitis and other knee disabilities, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Disability Rating

The Veteran asserts that he is entitled to a temporary total disability rating based upon a period of inpatient treatment that he received for his service-connected skin disorder from February 4, 1981, to May 1, 1981.  He acknowledges that, during that lengthy period of hospitalization, he was also treated for nonservice-connected disabilities, but nevertheless maintains that the primary treatment he received involved drainage and excision of his service-connected sebaceous cysts.

A temporary total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).  

Notwithstanding that hospital admission was for a disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b) (2010).  

The Veteran's VA medical records confirm that he was hospitalized from February 4, 1981, to May 1, 1981.  While those medical records show that the Veteran received inpatient treatment for nonservice-connected disabilities, including traumatic bilateral knee arthritis and left foot drop, they clearly indicate that much of his hospitalized care pertained to his service-connected skin disorder.  A May 1981 statement of treatment indicates that, from February 4, 1981, to May 1, 1981, the Veteran was treated for multiple sebaceous and pilonidal cysts and that a cyst on his face was surgically excised on March 6, 1981.

In addition, the record contains a signed April 1981 statement from the Veteran's VA treating provider, expressly indicating that the Veteran had been hospitalized for a period of at least 21 consecutive days for treatment and observation of recurrent sebaceous cysts.  Also of record is a "certification of patient's hospitalized 21 consecutive days for service-connected disability," signed by another VA treating provider and dated in May 1981, which shows that the Veteran was discharged on May 1, 1981, after undergoing approximately three months of treatment for his service-connected sebaceous cysts.

The Board is mindful that, in its September 1981 rating decision denying the Veteran's temporary total disability claim, the RO effectively surmised that he had remained in the hospital longer than his symptoms warranted, noting that his hospitalization had been "lengthened by discharge placement difficulties."  However, it is unclear from the record how the RO arrived at that determination.  In any event, even assuming that the Veteran's symptoms did not warrant the full three month period of hospitalization that he received, the evidence of record, specifically the signed statements from his treating providers, indicates that those symptoms did require more than 21 consecutive days of inpatient treatment.

The Board recognizes that the RO also based its denial of the Veteran's claim on a finding that he received inpatient treatment for nonservice-connected disabilities.  Nevertheless, the clinical evidence of record shows that, in addition to his nonservice-connected knee disabilities and foot drop, he was hospitalized and treated for his service-connected skin disorder.  Moreover, the Veteran himself has indicated that the primary reason he was admitted to the hospital was to treat his service-connected sebaceous cysts.  The Veteran is competent to report the reason that he was hospitalized and his assertions in this regard are considered credible, in the absence of any evidence to the contrary.  Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the Veteran's credible testimony and the clinical evidence of record, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether his service-connected skin disorder required more than 21 consecutive days of inpatient treatment during the period from February 4, 1981, to May 1, 1981.  Accordingly, resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that a temporary total disability rating pursuant to 38 C.F.R. § 4.29 is warranted from February 4, 1981, to May 1, 1981.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Board has decided to grant the Veteran's claim for a temporary total disability rating, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required with respect to that claim.  The Board finds that no further notification or assistance is necessary, and deciding the claim at this time is not prejudicial to the Veteran.

As to the Veteran's claims for service connection for osteomyelitis and other knee disabilities, VA sent correspondence in June 2003, November 2003, August 2004; May 2006, and July 2009, a rating decision in December 2003, and a statement of the case in September 2004.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the Veteran's claims and afforded him the opportunity to testify at a Travel Board hearing in support of those claims.  The Board acknowledges that the Veteran's then-attorney was not present at that January 2007 hearing.  However, at that time, the Veteran indicated that he understood that he could have a representative and was willing to proceed without representation.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to service connection for osteomyelitis is denied. 

Entitlement to service connection for a bilateral knee disability other than osteomyelitis is denied.

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 based on a period of hospitalization from February 4, 1981, to May 1, 1981, is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for an increased rating for a skin disorder and service connection for an acquired psychiatric disorder.  

The Veteran's service-connected skin disorder has been rated 30 percent disabling by analogy under Diagnostic Code 7816, which pertains to psoriasis.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2010).  Under that diagnostic code, a 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2010).

Diagnostic Code 7816 also directs that a disability associated with psoriasis be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2010).

The rating criteria for scars were recently revised.  However, the amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the most recently amended regulations, his disability will not be considered under the revised rating criteria.

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

Pursuant to the Board's prior remand, the Veteran underwent a November 2009 VA skin examination in which he complained of recurring sebaceous cysts and related skin problems that affected his entire body and were manifested by persistent flare-ups.  The Veteran indicated that he treated his skin rashes with physician-prescribed ointment and required periodic clinic and emergency room visits for excision and drainage of his cysts.  He further reported that his service-connected skin disorder had a seasonal predilection and that his symptoms were worse during the summer months.  

Clinical examination did not reveal any active lesions.  However, hyperpigmented scarring was observed on the Veteran's face, arms, and lower extremities, which covered approximately five percent of his entire body.  Significantly, the VA examiner did not indicate that he had reviewed the Veteran's claims folder.

Following the above skin examination, the Veteran was afforded a VA psychiatric examination in which he complained that his service-connected skin disorder was a factor in his depression.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

In this case, while the November 2009 VA examination is not overly stale, the Veteran has indicated that his service-connected skin disorder is worse that shown on that examination, which was conducted in the autumn and not during the summer when his symptoms are reportedly at their most severe.  Accordingly, the Board finds that a remand is warranted in order to afford the Veteran a VA examination that addresses the nature and severity of his service-connected skin disorder during its most active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  Moreover, in light of the aforementioned evidence, that new VA examination should include specific findings regarding any functional limitations related to that service-connected disorder.  Further, in contrast with the November 2009 examination, the new VA examination should expressly consider the Veteran's disability in the context of its history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2010).

A remand is also warranted with respect to the Veteran's claim for service connection for an acquired psychiatric disorder.  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).
 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

Additionally, the Board observes that service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  For that reason, a grant of service connection is precluded for any abuse of alcohol and drugs during service, and for any disorder that is due to the abuse of alcohol or drugs.

In this case, the Veteran contends that he suffers from multiple psychiatric disabilities, including PTSD, which had their onset in service and are also related to his service-connected skin disorder.  Accordingly, the Board must consider whether service connection for any acquired psychiatric disorder is warranted either on a direct basis or as secondary to his service-connected skin disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran asserts that he developed PTSD while on active duty during the Vietnam War.  Specifically, he contends that, while deployed in Thailand, he became separated from his unit and spent a night lost in the woods, fearful for his life.  As additional in-service stressors, the Veteran reports frequent hostile interactions with his superiors and fellow service members.  

The record shows that the Veteran's PTSD claim was previously denied based on a lack of confirmed in-service stressors.  However, in light of the aforementioned regulatory changes, it is no longer necessary for the Veteran's reported stressors to be independently verified if they meet the criteria found in that amended regulation.  Therefore, the Board must consider whether service connection is warranted under the revised regulations.  38 C.F.R. § 3.304(f) (2010).

While cognizant that the Veteran did not receive decorations indicative of combat service, the Board observes that, under the new regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

The Veteran's service records confirm that he was temporarily stationed in Thailand, which adds to the facial plausibility of his first reported stressor.  Moreover, the stressful experiences that the Veteran reportedly encountered with his superiors and fellow service members could have possibly occurred at any time during his period of active service.  Accordingly, under the new regulatory criteria, the Board finds that the Veteran has presented claimed stressors that are consistent with the places, types, and circumstances of his service and that an opinion must be offered by a VA examiner as to whether those claimed stressors were productive of PTSD.  Thus, the remaining questions are whether any of the Veteran's reported stressors is related to his fear of hostile military or terrorist activity and, if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor.

In this case, the Veteran has not yet been afforded a VA examination to address the etiology of any PTSD pursuant to the new regulatory criteria.  The Board recognizes that his VA medical records show that he has undergone individual and group therapy for PTSD-related symptoms.  However, no private or VA psychiatric treating provider has rendered a PTSD diagnosis based on the criteria in the DSM-IV, or attempted to reconcile that diagnosis with the other pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Nor has any VA examiner or other competent psychiatric care provider indicated whether the Veteran has PTSD that is based on one or more in-service stressors related to his fear of hostile military or terrorist activity.  

Based on the foregoing, the Board finds that a VA examination and opinion, conducted in accordance with the revised PTSD regulations, is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  

Additionally, while the Veteran was previously afforded a December 2009 VA examination that addressed his non-PTSD psychiatric disorders, no clear etiology of any such disorder has yet been established.  The Board recognizes that the December 2009 VA examiner determined that the Veteran met the DSM-IV criteria for adjustment disorder with depressed mood and opined that this condition had likely been present "off and on throughout his life," including during his period of active service, and was attributable to his long-standing substance abuse.  However, that examiner did not reconcile his opinion with the Veteran's service medical records, which are negative for any specific complaints of clinical findings of mental health problems on entry or throughout his period of active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (b) (2010) (when no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry).  Nor did that December 2009 VA examiner address the Veteran's lay assertions that his psychiatric problems had been exacerbated by his service-related skin disorder.  

In light of the inadequacies inherent in the aforementioned VA examination, the Board finds that an additional VA examination and opinion addressing not only the etiology of the Veteran's PTSD but also any other acquired psychiatric disorder is needed in order to fully and fairly assess the merits of his claim.  The new VA opinion should address all the pertinent clinical and lay evidence of record, including the December 2009 VA examiner's findings and the Veteran's statements regarding his current psychiatric symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That new VA opinion should also address any lay evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's service, either alone or in combination with his service-connected skin disorder.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Moreover, in light of the VA medical records showing extensive treatment for alcohol and drug addiction and the December 2009 VA opinion relating the Veteran's mental health problems to his history of substance abuse, the Board finds that, on remand, the VA examiner should expressly indicate whether any current psychiatric disability was caused or aggravated by any aspect of the Veteran's qualifying active service that did not involve substance abuse.  38 C.F.R. §§ 3.1(n), 3.301 (2010).  

Finally, it appears that VA medical records may be outstanding.  During his most recent VA dermatological and psychiatric examinations, the Veteran indicated that he was continuing to receive VA outpatient treatment for his service-connected skin disorder and for various mental health problems.  However, with the exception of the VA examination reports, no VA medical records dated since May 2003 have yet been associated with the claims folder.  As it appears there may be VA medical records dated after May 2003 that may contain information pertinent to the Veteran's skin and psychiatric claims, and because those claims are being remanded on other grounds, the Board finds that efforts to obtain any outstanding VA records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the New York VA Healthcare System dated since May 2003.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disorder.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the report of the Veteran's November 2009 VA examination, in which his service-connected sebaceous cysts were found not to be in an active stage and to be manifested by scarring that affected approximately five percent of his body.  The VA examiner should also consider the Veteran's assertions that his service-connected skin disorder is worse that indicated on that examination.  Also, in view of the Veteran's assertions that his service-connected skin disorder is most severe during the warm, summer months, efforts should be made to schedule the Veteran for a VA examination during that time of the year when his symptoms are at their most active stage.  Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorder.  

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

c)  State whether that skin disorder is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Indicate whether the Veteran has experienced any flare-ups of his skin disorder during the last year.

e)  Note whether the Veteran's skin disorder is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

f)  Specifically note whether the Veteran's skin disorder involves disfigurement of the head, face, or neck, and describe the nature and extent of any such disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the past year in determining whether any disfigurement is shown.  

g)  Discuss how the Veteran's skin disorder impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the December 2009 VA examination report, indicating that the Veteran's mood disturbance has persisted throughout his life and is related to his history of substance abuse.  The VA examiner should also consider the Veteran's service medical records, which are negative for any specific complaints of clinical findings of psychiatric abnormalities, and his post-service medical records, which show extensive treatment for mental health problems and diagnoses of PTSD, adjustment disorder with depression, and personality disorder.  Additionally, the VA examiner should consider the Veteran's assertions that he suffers from PTSD and other psychiatric disorders that are due to in-service stressors or otherwise related to his active service, including his service-connected skin disorder.  Finally, the VA examiner should address any pertinent lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM- IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including adjustment disorder with depressed mood, but excluding drug or alcohol abuse, was caused or aggravated by the Veteran's service-connected skin disorder.  

e)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including adjustment disorder with depressed mood, but excluding drug or alcohol abuse, was otherwise caused or aggravated beyond its natural progression by any aspect of the Veteran's active service, to specifically exclude any in-service substance abuse.

f)  Discuss whether it is it more likely than not (more than 50 percent probability) that any psychiatric disorder is the result of abuse of alcohol or drugs.

4.  Then, readjudicate the claims remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


